DETAILED ACTION
This Office action is in response to the Application filed on September 25, 2020, which is a national stage application under 35 U.S.C. §371 of International Application No. PCT/FI2019/050252, filed on March 28, 2019, which claims benefit of U.S. Provisional Application No. 62/649972, filed on March 29, 2018. An action on the merits follows. Claims 3, 10, 16-18, 21, 23-14, 26-28, 30-31, 33-35, and 37-42 have been cancelled by Applicant via preliminary amendment. Claims 1-2, 4-9, 11-15, 19-20, 22, 25, 29, 32, and 36 are pending on the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 2, 4-7, 9, 11-14, 19-20, 25, and 32 are objected to because of the following informalities:
Claims 2 and 4-7 recite “A method” in line 1 of the claims, respectively. However, it is not clear if the claimed “A method” recited in line 1 of the claims corresponds to the previously recited method of the base claim, or if it corresponds to a new method instead. Therefore, claims 2 and 4-7 should recite “The method” instead.
Claims 9 and 11-14 recite “An apparatus” in line 1 of the claims, respectively. However, it is not clear if the claimed “An apparatus” recited in line 1 of the claims corresponds to the previously recited apparatus of the base claim, or if it corresponds to a new apparatus instead. Therefore, claims 9 and 11-14 should recite “The apparatus” instead.
Claims 19 and 20 recite “An computer program product” in line 1 of the claims, respectively. However, it is not clear if the claimed “An computer program product” recited in line 1 of the claims corresponds to the previously recited computer program product of the base claim, or if it corresponds to a new computer program product. Therefore, claims 19-20 should recite “The computer program product” instead.
Claim 25 recite “A method” in line 1 of the claim. However, it is not clear if the claimed “A method” recited in line 1 of the claim corresponds to the previously recited method of the base claim, or if it corresponds to a new method instead. Therefore, claims 25 should recite “The method” instead.
Claim 32 recite “An apparatus” in line 1 of the claim. However, it is not clear if the claimed “An apparatus” recited in line 1 of the claim corresponds to the previously recited apparatus of the base claim, or if it corresponds to a new apparatus instead. Therefore, claim 32 should recite “The apparatus” instead.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9, 11-15, 19-20, 22, 25, 29, 32, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “determining an estimation error et based on a difference between: (i) a measurement y captured by the compressive imaging system and (ii) a product of a sensing matrix H and a signal x t that has been estimated” in lines 3-5 of the claim. However, the claimed “measurement y”, “sensing matrix H”, and “signal x t” terms are not defined in any of the claims, which renders the claim indefinite. Additionally, the examiner cannot clearly ascertain how the claimed “signal x t” term “has been estimated”, as indicated above, because it is not clearly defined how the estimated “signal x t” is obtained in any of the claims, which further renders the claim indefinite.  
Claim 1 further recites the limitation “the sensing matrix HT” in line 7 of the claim. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate.
Claim 1 further recites the limitation “a product of a step size µ” in line 7 of the claim. However, the claimed “step size” term is not defined in any of the claims, which renders the claim indefinite. 
Claim 1 further recites the limitation “applying a compression function f and a decompression function g” in lines 9-10 of the claim. However, the claimed “compression function f” and “decompression function g” terms are not defined in any of the claims, which renders the claim indefinite. 
Claim 1 further recites the limitation “the signal x t+1” in line 10 of the claim. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate.
Claims 2, 4-7, 15, 19, and 20  are rejected by virtue of being dependent upon rejected base claim 1.
Claim 8 recites the limitation “determining an estimation error et based on a difference between: (i) a measurement y captured by the compressive imaging system and (ii) a product of a sensing matrix H and a signal x t that has been estimated” in lines 6-8 of the claim. However, the claimed “measurement y”, “sensing matrix H”, and “signal x t” terms are not defined in any of the claims, which renders the claim indefinite. Additionally, the examiner cannot clearly ascertain how the claimed “signal x t” term “has been estimated”, as indicated above, because it is not clearly defined how the estimated “signal x t” is obtained in any of the claims, which further renders the claim indefinite.  
Claim 8 further recites the limitation “the sensing matrix HT” in line 10 of the claim. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate.
Claim 8 further recites the limitation “a product of a step size µ” in line 10 of the claim. However, the claimed “step size” term is not defined in any of the claims, which renders the claim indefinite. 
Claim 8 further recites the limitation “applying a compression function f and a decompression function g” in lines 12-13 of the claim. However, the claimed “compression function f” and “decompression function g” terms are not defined in any of the claims, which renders the claim indefinite. 
Claim 8 further recites the limitation “the signal x t+1” in line 13 of the claim. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate.
Claims 9 and 11-14,  are rejected by virtue of being dependent upon rejected base claim 8.
Claim 22 recites the limitation “determining an estimation error et based on a difference between: (i) a measurement y captured by the compressive imaging system and (ii) a product of a sensing matrix H and a signal x t that has been estimated” in lines 3-5 of the claim. However, the claimed “measurement y”, “sensing matrix H”, and “signal x t” terms are not defined in any of the claims, which renders the claim indefinite. Additionally, the examiner cannot clearly ascertain how the claimed “signal x t” term “has been estimated”, as indicated above, because it is not clearly defined how the estimated “signal x t” is obtained in any of the claims, which further renders the claim indefinite.  
Claim 22 further recites the limitation “the sensing matrix HT” in line 7 of the claim. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate.
Claim 22 further recites the limitation “a product of a step size µ” in line 7 of the claim. However, the claimed “step size” term is not defined in any of the claims, which renders the claim indefinite. 
Claim 22 further recites the limitation “applying a compression function f and a decompression function g” in lines 10-11 of the claim. However, the claimed “compression function f” and “decompression function g” terms are not defined in any of the claims, which renders the claim indefinite. 
Claim 22 further recites the limitation “the signal x t+1” in line 11 of the claim. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate.
Claim 25 is rejected by virtue of being dependent upon rejected base claim 22.
Claim 29 recites the limitation “determining an estimation error et based on a difference between: (i) a measurement y captured by the compressive imaging system and (ii) a product of a sensing matrix H and a signal x t that has been estimated” in lines 6-8 of the claim. However, the claimed “measurement y”, “sensing matrix H”, and “signal x t” terms are not defined in any of the claims, which renders the claim indefinite. Additionally, the examiner cannot clearly ascertain how the claimed “signal x t” term “has been estimated”, as indicated above, because it is not clearly defined how the estimated “signal x t” is obtained in any of the claims, which further renders the claim indefinite.  
Claim 29 further recites the limitation “the sensing matrix HT” in line 10 of the claim. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate.
Claim 29 further recites the limitation “a product of a step size µ” in line 10 of the claim. However, the claimed “step size” term is not defined in any of the claims, which renders the claim indefinite. 
Claim 29 further recites the limitation “applying a compression function f and a decompression function g” in lines 12-13 of the claim. However, the claimed “compression function f” and “decompression function g” terms are not defined in any of the claims, which renders the claim indefinite. 
Claim 29 further recites the limitation “the signal x t+1” in line 14 of the claim. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate.
Claims 32 and 36 are rejected by virtue of being dependent upon rejected base claim 29.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668